June 24 , 2010 U.S. Securities & Exchange Commission treet, N.E. Washington, DC 20549 Re: Vanguard Admiral Funds (the Trust) File No. 33-49023 Commissioners: Enclosed is the 25th Post-Effective Amendment to the Trusts Registration Statement on Form N-1A, which is being filed pursuant to Rule 485(a) under the Securities Act of 1933. The purpose of this amendment is to add eight new series to the Trust. The new series, each of which will offer Institutional and ETF Shares, will be known as the following: Vanguard S&P 500 Value Index Fund; Vanguard S&P 500 Growth Index Fund; Vanguard S&P Mid-Cap 400 Index Fund; Vanguard S&P Mid-Cap 400 Value Index Fund; Vanguard S&P Mid-Cap 400 Growth Index Fund; Vanguard S&P Small-Cap 600 Index Fund; Vanguard S&P Small-Cap 600 Value Index Fund; Vanguard S&P Small-Cap 600 Growth Index Fund. The outside front cover of the Funds prospectuses will include the pre-effective language required by Rule 481(b)(2). Pursuant to the requirements of Rule 485(a)(2), we have designated an effective date of September 9, 2010 for this amendment. Within the next seventy-seven (77) days, Vanguard will also be submitting a Rule 485(b) filing which will include text addressing SEC staff comments and updated exhibits to the Trusts Registration Statement. Pursuant to Rule 485(d)(2), Vanguard will designate the same effective date for the Rule 485(b) filing, so it goes effective concurrently with this Rule 485(a) filing, on September 9 , 2010. Please contact me at (610) 669-1538 with any questions or comments that you have concerning the enclosed Amendment. Sincerely, Judith L. Gaines Associate Counsel The Vanguard Group, Inc. Enclosures cc: Christian Sandoe, Esq. U.S. Securities and Exchange Commission
